              Case 2:20-sw-00565-KJN Document 4 Filed 07/08/20 Page 1 of 1


 1   MCGREGOR W. SCOTT
     United States Attorney
 2   JUSTIN L. LEE
     Assistant United States Attorney                             FILED
 3   501 I Street, Suite 10-100                                   Jul 08, 2020
     Sacramento, CA 95814                                     CLERK, U.S. DISTRICT COURT

 4
                                                            EASTERN DISTRICT OF CALIFORNIA

     Telephone: (916) 554-2700
 5

 6

 7

 8                        IN THE UNITED STATES DISTRICT COURT
 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   IN THE MATTER OF THE                    )    2:20-SW-0565-KJN
     APPLICATION OF THE UNITED               )
12   STATES OF AMERICA FOR A SEARCH          )    ORDER RE: REQUEST TO
     WARRANT CONCERNING:                     )    UNSEAL SEARCH
13                                           )    WARRANT AND SEARCH
     Security Public Storage, 606 Parker     )    WARRANT AFFIDAVIT
14   Road, Fairfield, California             )
                                             )
15                                           )
                                             )
16

17         Upon application of the United States of America and good cause having been

18   shown,

19         IT IS HEREBY ORDERED that the file in the above-captioned matter be, and is,

20   hereby ordered unsealed.

21

22                8 2020
     DATED: July ___,
23                                         ____________________________________
24                                         Hon. CAROLYN K. DELANEY
                                           UNITED STATES MAGISTRATE JUDGE
25

26

27

28
